Citation Nr: 0021716	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-07 287	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a muscle twitching 
disorder, including due to an undiagnosed illness (UI).

2.  Entitlement to service connection for a skin disorder, 
including due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
disorder manifested by anxiety, depression, anger, isolation, 
and mood swings, including due to an undiagnosed illness.

4.  Entitlement to service connection for a right shoulder 
disorder manifested by pain, including due to an undiagnosed 
illness.

5.  Entitlement to service connection for ringing in the 
ears, including due to an undiagnosed illness.

6.  Entitlement to a higher rating for headaches, initially 
rated as 10 percent disabling effective from November 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
August 1991, which included service in the Persian Gulf War 
(PGW) in the Southwest Asia theater of operations from August 
1990 to April 1991.

The veteran appealed to the Board of Veterans' Appeals 
(Board) from May 1996 and February 1997 decisions of the RO.

Unfortunately, the veteran's claims folder was misplaced 
during 1997 and, after locating it, the RO adjudicated the 
claims for service connection on the basis of whether new and 
material evidence had been submitted to reopen these claims.  
See 38 C.F.R. § 3.156 (1999).  But the Board will adjudicate 
these claims de novo, i.e., based on consideration of the 
entire record, so as to not prejudice the veteran.  And there 
is no procedural due process problem by the Board going ahead 
and considering these claims on the full merits because the 
RO already provided her a statement of the case (SOC) 
containing the pertinent laws and regulations for 
establishing that she is entitled to service connection for 
the disabilities at issue.  Furthermore, records also 
indicate that she is familiar with all of the relevant 
evidence concerning these claims, and the substantive bases 
of her arguments have been on the merits all the while.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The veteran has not submitted any objective indicators or 
signs or symptoms of an undiagnosed illness manifested by 
muscle twitching, nor has she submitted competent (medical) 
evidence suggesting that she currently has a disorder 
manifested by muscle twitching.

2.  The veteran's skin problems during service were acute and 
transitory and resolved without residuals prior to her 
discharge; her current skin condition was first detected 
after service and has not been related by competent (medical) 
evidence to service, including to the dermatological problems 
that she experienced while on active duty; there also are no 
current objective indicators or signs or symptoms of an 
undiagnosed illness manifested by skin problems.

3.  A psychiatric disorder was not present during service, 
and the veteran's current psychiatric disorder, first 
manifested after service, has not been related by competent 
(medical) evidence to service; there also are no objective 
indicators or signs or symptoms of an undiagnosed illness 
manifested by anxiety, depression, anger, isolation, and mood 
swings.

4.  The veteran's right shoulder disorder during service was 
acute and transitory and resolved without residuals prior to 
her discharge; and there is no competent (medical) evidence 
indicating that any impairment that she currently experiences 
in this shoulder is a residual of her military service or 
that there is an actual diagnosis or identifiable underlying 
malady or condition to explain her current pain; she also has 
not submitted any objective indicators or signs or symptoms 
of an undiagnosed illness involving this shoulder manifested 
by pain.


5.  Ringing in the ears was not present during service, and 
the ringing that the veteran currently experiences in her 
ears has been attributed to tinnitus, which was first 
diagnosed after service and has not been related by competent 
(medical) evidence to service; there also are no objective 
indicators or signs or symptoms of an undiagnosed illness 
manifested by ringing in the ears.

6.  The veteran's headaches, although recurrent, are not 
manifested by prostrating attacks of at least every 2 months 
for several months at a time.

CONCLUSIONS OF LAW

1.  The claim for service connection for a muscle twitching 
disorder, including due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Atopic dermatitis was not incurred in or aggravated by 
active service, nor may an undiagnosed illness manifested by 
skin problems be presumed to have been incurred during active 
service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).

3.  A dysthymic disorder was not incurred in or aggravated by 
active service, nor may an undiagnosed illness manifested by 
anxiety, depression, isolation, and mood swings be presumed 
to have been incurred during active service.  
38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

4.  A chronic right shoulder disorder was not incurred in or 
aggravated by active service, nor may an undiagnosed illness 
manifested by right shoulder pain be presumed to have been 
incurred during active service.  38 U.S.C.A. §§ 1110, 1113, 
1117, 1118, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (1999).

5.  Ringing in the ears was not incurred in or aggravated by 
active service, nor may an undiagnosed illness manifested by 
ringing in the ears be presumed to have been incurred during 
active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (1999).

6.  The criteria for an initial rating higher than 10 percent 
for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the evidence must show that the veteran currently 
has it and that it was caused by a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  But the threshold question in cases 
involving claims for VA benefits is whether the claims are 
well grounded-meaning at least plausible, meritorious on 
their own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If the veteran has not presented evidence sufficient 
to show that her claims are well grounded, then her appeal 
must, as a matter of law, be denied, and VA does not have a 
duty to assist her in developing her claims.  Murphy at 81.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that, for a claim to be well grounded, it must be 
accompanied by supporting evidence; an allegation, alone, is 
not enough.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Except to the extent that the veteran is alleging entitlement 
to service connection on the basis of undiagnosed illnesses, 
there are three requirements for her claims for service 
connection to be well grounded.  First, there must be 
competent medical evidence of current disability, i.e., a 
medical diagnosis of the condition alleged.  Second, there 
must be competent lay or medical evidence of incurrence or 
aggravation of a disease or injury in service.  Third, there 
must be competent medical evidence of a nexus between the in-
service injury or disease and the current disability.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 
7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

And insofar as the veteran also is alleging entitlement to 
service connection for disabilities based on "undiagnosed" 
illnesses-there must be evidence indicating they were 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  Also, she must have objective indications of chronic 
disability resulting from the illness or combination of 
illnesses manifested by, for example:  (1) fatigue, (2) signs 
or symptoms involving her skin, (3) headaches, (4) muscle 
pain, (5) joint pain, (6) neurologic signs or symptoms, 
(7) neuropsychological signs or symptoms, (8) signs or 
symptoms involving her respiratory system (upper and lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, (13) menstrual disorders, etc., as this 
list is not all inclusive.  See 38 U.S.C.A. §§ 1113, 1117, 
1118; 38 C.F.R. § 3.317.

A well-grounded claim for compensation due to undiagnosed 
illness generally requires the submission of some evidence 
of:  (1) active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of the undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  
See VAOPGCPREC 4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  See also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary of VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease-if 
consistent with the circumstances, conditions or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  And to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service connection in each case shall be recorded in full.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In this 
case, however, the veteran does not allege, and the evidence 
does not otherwise suggest, that any of her conditions at 
issue are related to combat service against enemy forces.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) do not apply.  See also VAOPGCPREC 12-99 (October 
18, 1999).

Here, most of the veteran's claims are well grounded (i.e., 
at least plausible), whereas one is not.  And of those that 
are well grounded, all of the evidence pertinent to them has 
been obtained and no further assistance is required to comply 
with the duty to assist.  38 U.S.C.A. § 5107(a); see also an 
August 1996 Persian Gulf War development letter to the 
veteran and the report of an April 1994 VA compensation and 
pension examination to comply with VA Circular 20-92-29.

With regard to the claims for service connection for the 
various disorders, statements from the veteran and from 
relatives essentially allege that she has had various mental 
and physical problems since serving during the PGW.  But 
these statements do not, in and of themselves, contain 
objective signs or symptoms demonstrating the presence of 
undiagnosed illnesses for the purpose of establishing service 
connection on this basis.  VAOPGCPREC 4-99.  Lay statements, 
alone, are not sufficient to demonstrate the presence of a 
medical disorder or to support a claim for service connection 
of a disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, most of the 
conditions that the veteran is alleging have been attributed 
to a known diagnosis (as opposed to an undiagnosed illness)-
which is important to note because when the evidence shows 
that the various medical symptoms at issue have been 
associated with a specific disorder and does not show 
objective indicators of an undiagnosed illness manifested by 
symptoms or signs, the provisions of 38 C.F.R. § 3.317 do not 
apply.  See VAOPGCPREC 8-98 (August 3, 1998).

The veteran received treatment during service for various 
symptoms.  And she also has received relevant treatment on 
several occasions since service.  But the mere fact that she 
experienced symptoms during service, some of which are 
relevant to her appeal, and also has experienced relevant 
symptoms since her discharge, is not necessarily tantamount 
to concluding that service connection is warranted for any of 
the conditions at issue.  And the more salient records 
pertaining to her symptoms and treatment, both during service 
and since, will be discussed individually as they pertain to 
the particular claim at issue.

I.  Service Connection for a Muscle Twitching Disorder, 
Including due to an Undiagnosed Illness

The veteran's service personnel records confirm that she 
participated in the Persian Gulf War in the Southwest Asia 
theater of operations from August 1990 to April 1991.  And 
her service medical records confirm that she was seen in 
December 1989 for various relevant complaints, including 
aches and pains in her muscles, but that was prior to serving 
in the Persian Gulf War, so obviously her symptoms were not 
precipitated by her participation in that war.  Moreover, 
her doctors attributed her symptoms to a "viral syndrome"-
which is a known diagnosis, as opposed to an undiagnosed 
illness.  She also did not have any complaints of muscle 
twitching during her August 1991 separation examination, and 
this was not noted clinically either.

The veteran underwent a VA medical examination in April 1994 
for former Persian Gulf War veterans.  And the report of that 
examination is unremarkable for complaints or clinical 
findings of muscle twitching.

The veteran also underwent a VA general medical examination 
in August 1995, when she complained of a recurrent tremor.  
But she had full range of motion in all of her joints and no 
signs of a bony or joint abnormality.  There also was no 
objective clinical evidence of a tremor to support her 
subjective complaints of this.

During a VA neurological examination in January 1997, the 
veteran complained of twitching of her muscles.  But the 
examining physician did not observe any objective signs or 
indications of abnormal, involuntary movements and indicated 
that the veteran's intermittent twitches were probably benign 
muscle fasciculations not associated with any atrophy or 
illness.

During a VA general medical examination in April 1998, the 
veteran complained of recurrent twitching in her left calf, 
eye, cheek, and shoulder.  But there was no objective 
clinical evidence of this.  And the examining physician 
indicated in his overall diagnostic impression that the 
veteran's complaints were subjective only, meaning not 
objectively substantiated.

During a VA neurological examination in May 1998, the veteran 
also complained of twitching of her muscles-but, again, no 
such abnormality was found during the objective clinical 
portion of the evaluation.

The remaining medical evidence of record also does not 
indicate the presence of a muscle twitching disorder.  Nor 
does this evidence show objective indications of an 
undiagnosed illness manifested by muscle twitching.

Thus, the claim for service connection for a muscle twitching 
disorder, including due to an undiagnosed illness, is not 
plausible and must be denied as not well grounded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Lathan v. Brown, 7 Vet. App. 
359 (1995).

II.  Service Connection for a Skin Condition, Including due 
to an Undiagnosed Illness Manifested by Skin Problems

During the veteran's August 1991 service separation 
examination, it was noted that she had a history of 
hypopigmentation of her skin, but that the condition had 
resolved.  And her skin was normal during the objective 
clinical portion of that examination.

Also, there were no complaints or clinical findings of any 
skin problems during the April 1994 VA Persian Gulf War 
protocol examination.

The veteran also underwent a VA dermatological examination in 
December 1996, when she complained of a rash that reportedly 
was first noted in 1992.  And clinically, there was some mild 
erythema over the inner upper portion of her left arm.  
Otherwise, her skin was normal.  The examiner diagnosed 
atopic dermatitis.  But that is a known diagnosis, as opposed 
to an undiagnosed illness, and the examiner did not otherwise 
etiologically relate the atopic dermatitis to the veteran's 
service in the military, including in connection with her 
participation in the Persian Gulf War.

The other medical evidence of record also does not show the 
presence of a skin condition that is etiologically related to 
the veteran's service in the military.  Nor does this other 
evidence show objective indications of an undiagnosed illness 
manifested by skin problems.

Consequently, inasmuch as there is no competent medical 
evidence linking the veteran's atopic dermatis to her service 
in the military, including the acute and transitory skin 
problems that she reportedly experienced during service, 
there simply is no legal basis for granting service 
connection for this condition.  And since the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Service Connection for a Psychiatric Disorder, 
Including due to an Undiagnosed Illness Manifested by 
Anxiety, Depression, Anger, Isolation, and Mood Swings

The veteran's service medical records do not show that she 
had complaints of any psychiatric related problems while on 
active duty, and a psychiatric disorder was not clinically 
diagnosed at any time during service.

Other records pertaining to treatment the veteran received 
after service during 1994 show that she was experiencing 
various relevant symptoms, including anxiety and depression, 
which purportedly were the result of being harassed while in 
the Persian Gulf War.  But her symptoms also were attributed 
to other problems and difficulties that she had experienced 
during her childhood and later in her marriage.  And a 
chronic psychiatric disability due to her service in the 
military was not diagnosed or otherwise indicated.  She also 
did not have any complaints of psychiatric problems during 
her 1994 VA Persian Gulf War protocol examination.

In April 1998, the veteran underwent a VA psychiatric 
examination.  She complained of experiencing mood swings 
during the past year and of being somewhat overwhelmed by 
family responsibilities and going to school.  She also 
complained of depression, which she indicated was manifested 
by sadness, crying, tending to isolate herself from others, 
and feeling tired all the time with some difficulty sleeping.  
She went on to note that this was her first psychiatric 
consultation, except pertaining to problems that she earlier 
had experienced in 1992.  She alleged that her depression 
began during the Persian Gulf War, and that she felt scared, 
lonely, and was sexually harassed.  The Axis I diagnosis was 
dysthymic disorder.  But it was not causally related by 
competent medical opinion to her service in the military, 
including to any sexual or other harassment that she may have 
been subjected to during service in the Persian Gulf War.  
And, as a layperson, she does not have the medical expertise 
and training to do so herself.  See Espiritu, 2 Vet. App. at 
494-95; King v. Brown, 5 Vet. App. 19, 21 (1993).

The other medical evidence of record also do not show the 
presence of a chronic psychiatric condition that is due to 
service, including due to an undiagnosed illness related to 
service in the Persian Gulf War.

Although the veteran alleges that her depression began during 
service, this is not objectively corroborated by the records 
concerning her service.  And the medical evidence of record 
also does not otherwise provide an independent, objective 
basis for causally relating any of her current psychiatric 
symptoms to her military service, including due to an 
undiagnosed illness.  Consequently, inasmuch as there is no 
competent medical evidence linking her psychiatric disorder 
to her service in the military, there simply is no legal 
basis for granting service connection for this condition.  
And since the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV.  Service Connection for a Right Shoulder Disorder, 
Including due to an Undiagnosed Illness Manifested by Pain

The veteran's service medical records indicate that she was 
seen for various joint pains in December 1989, but that was 
prior to serving in the Persian Gulf War, so obviously her 
pain (at least on that occasion) was not precipitated or 
brought about by that war.  But also, her doctors attributed 
her pain (on that occasion) to a "viral syndrome"-which, 
as alluded to earlier, is a known diagnosis, as opposed to an 
undiagnosed illness.  And although there were reports during 
her August 1991 separation examination that she also had 
experienced pain in her right shoulder while in Saudi Arabia 
during the Persian Gulf War, it also was indicated that her 
pain had since resolved, and a right shoulder disorder was 
not clinically diagnosed.  Moreover, the report of her 1994 
VA Persian Gulf War protocol examination, which she underwent 
nearly three years later after service, is completely 
unremarkable for complaints or other clinical indications of 
a right shoulder disorder manifested by pain.

The report of the veteran's August 1995 VA general medical 
examination indicates that she complained of experiencing 
chronic pain in her right shoulder.  But during the objective 
clinical portion of that evaluation, she had full range of 
motion in all of her joints and no signs or indications of a 
bony or other joint abnormality.  The diagnosis was chronic 
right shoulder pain, but it was not causally related 
by competent medical opinion to her service in the military.

During a VA orthopedic examination in October 1995, the 
veteran again complained of experiencing pain in her right 
shoulder.  She also indicated that she had sustained a muscle 
strain while in Saudi Arabia, but that it had since improved 
until recently taking a turn for the worse after lifting some 
heavy boxes.  No significant abnormalities or defects 
involving her right shoulder were found during the objective 
clinical portion of the evaluation.  And the diagnosis was 
muscular right shoulder pain.

Other medical records pertaining to examinations and 
treatment during 1997 and 1998 also are clinically 
unremarkable for evidence of an organic right shoulder 
disorder, including due to an undiagnosed illness manifested 
by pain.  And "pain," alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Therefore, the Board finds that any right shoulder disorder 
the veteran may have experienced during service, including in 
Saudi Arabia, was acute and transitory and completely 
resolved prior to her discharge from the military.  And since 
the only manifestation since service involving her right 
shoulder has been of "pain," without an underlying 
diagnosis to account for it or a medical opinion causally 
relating it to service, there simply is no legal basis for 
granting service connection.  See Epps, Caluza, supra.  And 
since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
Gilbert, Alemany, supra.

V.  Service Connection for Ringing in the Ears, Including due 
to an Undiagnosed Illness

The veteran's service medical records are completely negative 
for complaints of ringing in the ears or a diagnosis of 
tinnitus, as is the report of her VA Persian Gulf War 
protocol examination that she underwent nearly three years 
after service, in 1994.  However, during her April 1998 VA 
general medical examination, she reported experiencing 
problems with ringing in both of her ears, and bilateral 
tinnitus was diagnosed.  But tinnitus is a known diagnosis to 
account for the ringing in her ears, not an undiagnosed 
illness.  And even acknowledging the diagnosis, it was not 
causally related by competent medical opinion to her service 
in the military, including her responsibilities during the 
Persian Gulf War, so there still is no medical nexus evidence 
to etiologically link her tinnitus to her military service, 
which is required for service connection to be warranted for 
this condition.

The remainder of the medical evidence of record also does not 
etiologically link the veteran's tinnitus to her service in 
the military, or otherwise attribute the ringing in her ears 
to an undiagnosed illness other than tinnitus.  And more is 
required for service connection to be warranted than mere 
evidence of current disability.  Rather, there also must be 
competent evidence of the condition in service and medical 
evidence linking the current disability to service.  And 
there is no such evidence in this instance, so the claim must 
be denied.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See Alemany, 9 Vet. App. at 519.

VI.  Entitlement to a Higher Rating for Headaches, Initially 
Rated as 10 Percent Disabling Effective from November 1994

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  When making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  But when, as here, the veteran is requesting a 
higher rating for a disability that has just been recognized 
as service connected (as opposed to an already established 
service-connected disability) VA must consider the propriety 
of the initial rating assigned and the possibility of also 
assigning a "staged" rating to compensate the veteran for 
times when her service-connected disability may have been 
more severe than at others.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); cf. Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The RO rated the veteran's headaches analogous to migraine 
headaches because they produce similar symptoms, and that was 
permissible in this instance.  38 C.F.R. § 4.20.  And a 
10 percent rating is warranted for migraine headaches if the 
veteran experiences characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 
30 percent rating requires characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  And a 50 percent rating requires very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, Code 
8100.

During her April 1994 VA Persian Gulf War protocol medical 
examination, the veteran said that her headaches (in their 
worst phase) lasted for about one hour and then were followed 
by a dull headache for another 3 to 4 hours.  She also said 
that she experienced throbbing headaches at least once a 
month, but without any associated nausea, vomiting, or 
neurological or visual changes.  The examining physician 
recommended that she undergo a computerized tomography (CT) 
scan of her head, and she did later that same month and it 
was entirely negative.

During her January 1997 VA neurological examination, the 
veteran again complained of experiencing recurring headaches, 
even more so recently, and she described them as a feeling 
like a metal rod is being pushed from the back of her head to 
the front of her head.  She also reported they were 
associated with a pressure-like sensation.  But the objective 
clinical portion of the evaluation was completely 
unremarkable for signs of mental dysfunction, cranial nerve 
impairment, or motor system or other neurologic dysfunction.  
The VA examiner indicated the headaches were the tension 
type, and that the veteran might also have benign paroxysmal 
vertigo that was causing her to experience a spinning 
sensation, although that was less certain because she did not 
fulfill all of the criteria for a more definitive diagnosis 
of this.

The report of a VA neurological examination the veteran 
underwent in May 1998 notes her continued complaints of 
headache.  She also said that her pain radiated from both 
sides of her head, and that light bothered her.  She went on 
to note, however, that she did not experience headaches on a 
daily basis-but rather, that she may have 3 or 4 headaches a 
week that might last for 2 days at a time.  The objective 
clinical portion of the evaluation was essentially 
unremarkable as no pertinent neurologic or other 
abnormalities were found.  The VA examiner indicated the 
headaches were fairly non-specific in nature and did not fit 
into any particular recognized classification.

While the medical evidence of record, as a whole, confirms 
the veteran experiences recurring headaches, it does not show 
that they are of sufficient frequency or severity to warrant 
a rating higher than 10 percent.  She must bear in mind that 
her current 10 percent rating contemplates that she will, at 
times, experience prostrating attacks due to the gravity of 
her headaches, but they must occur more frequently than has 
been objectively demonstrated to suggest that a higher rating 
should be assigned.  Also, the results of nearly all of the 
objective neurologic and other clinical examinations that she 
has undergone since service essentially have been the same-
that she obviously experiences the headaches on an ongoing 
basis, but that, from a clinical standpoint, she has not 
experienced many of the associated litany of symptoms that 
might suggest that her headaches are more severely disabling 
than presently rated.  The medical evidence of record also 
does not show that her headaches have been any more disabling 
than 10 percent since she filed her claim, so a "staged" 
rating is not warranted pursuant to Fenderson.  Hence, since 
the preponderance of the evidence is against the claim for a 
higher initial rating, the appeal concerning this claim must 
be denied.  See Gilbert, Alemany, supra.



ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a muscle twitching disorder, including 
due to an undiagnosed illness, is denied.

Service connection also is denied for a skin disorder, a 
psychiatric disorder, a right shoulder disorder and tinnitus, 
including due to an undiagnosed illness.

A higher rating for headaches, initially rated as 10 percent 
disabling effective from November 1994, is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

